         Case 2:21-cv-00364-JMY Document 23 Filed 08/10/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JILLIAN SCHROTBERGER                                :
                                                     :
                        Plaintiff,                   :
                                                     :   Civil Action No. 2:21-CV-00364-JMY
                v.                                   :
                                                     :
 JOHN DOE, as the ADMINISTRATOR of the               :
 ESTATE OF ANDREAS SCHNEIDER-                        :
 NEUREITHER; ET AL.                                  :
                                                     :
                        Defendants.                  :


          PLAINTIFF’S REPLY IN FURTHER SUPPORT OF HER MOTION
         FOR ALTERNATIVE SERVICE UPON SN ASSETS AMERICAS, LLC

       Plaintiff Jillian Schrotberger (“Schrotberger”), by and through her undersigned counsel,

respectfully submits this reply in further support of her Motion for Alternative Service Upon SN

Assets Americas, LLC (“SN Assets”).

  I.   ARGUMENT

       SN Assets has not set forth a compelling argument why Schrotberger should not be

granted the relief she seeks to serve SN Assets by an alternative method. For the following

reasons, SN Assets’ objections to alternative service are without merit and, therefore,

Schrotberger’s Motion for Alternative Service should be granted.

       First, contrary to SN Assets’ position, Schrotberger’s Motion for Alternative Service

should not be denied as moot in light of SN Assets’ Motion to Dismiss, (Doc. no. 18). As set

forth in Plaintiff’s Memorandum of Law in Opposition to SN Assets’ Motion to Dismiss (Doc.

no. 20), this Court has personal jurisdiction arising from SN Assets’ continuous contacts with

Pennsylvania specific to Schrotberger’s claims. Because this Court has personal jurisdiction and
          Case 2:21-cv-00364-JMY Document 23 Filed 08/10/21 Page 2 of 4




Schrotberger has set forth sufficient grounds warranting alternative service, Schrotberger’s

Motion for Alternative Service should be granted.

       Second, SN Assets improperly focuses upon the allegations set forth in the Complaint as

they relate to the conduct of SN Assets and whether these allegations sets forth an actionable

claim. Schrotberger’s allegations set forth actionable claims against SN Assets for its acts and

omissions. Crucially, however, that is not at issue in the Motion for Alternative Service presently

before the Court. SN Assets’ arguments regarding the merits of Schrotberger’s claims are

misplaced and premature when Schrotberger is still attempting to formally effectuate service of

process on SN Assets.

       Third, to the extent SN Assets argues the validity of Schrotberger’s attempted service via

certified mail and personal service, this misses the mark of Schrotberger’s Motion. Schrotberger

is aware that service has been contested by SN Assets as improper; thus, she presently seeks

alternative service, understanding that the prior attempts at service were allegedly unsuccessful

despite Scherotberger’s best efforts.

       Fourth, SN Assets incorrectly asserts that Schrotberger has not made a good faith

investigation to locate and serve SN Assets. In advancing this argument, SN Assets wholly

ignores the Attorney Declaration of Lorena E. Ahumada, attached as Exhibit A to Schrotberger’s

Motion for Alternative Service, and its supporting exhibits, all of which demonstrate that the

addresses associated with SN Assets and its now defunct registered agent are those at which

Schrotberger has attempted service to no avail. See Memorandum of Law in Support of Motion

for Alternative Service at 5; Ex. A. Although SN Assets contends that Schrotberger did not make

a good faith effort to locate SN Assets, its suggested avenues for further research will not be

effective. Importantly, SN Assets is not a business with a storefront nor does it have a living




                                                 2
         Case 2:21-cv-00364-JMY Document 23 Filed 08/10/21 Page 3 of 4




corporate officer therewith who can be served with process. Therefore, inquiries with former

employees or postal authorities will not reveal any additional information beyond what

Schrotberger has already found and which has proven unhelpful in attempts to locate and serve

SN Assets.

       Finally, Schrotberger has met her burden to be granted alternative service, demonstrating

that she has (1) made a good faith effort to locate SN Assets, (2) made a good faith effort to

serve under the circumstances, and (3) proposed methods of alternative service reasonably

calculated to provide SN Assets with notice.

 II.   CONCLUSION

       For the foregoing reasons, plaintiff, Jillian Schrotberger respectfully requests that this

Honorable Court grant her Motion for Alternative Service.



                                                      Respectfully submitted,

                                                      KLEINBARD LLC


                                                      /s/ Samantha G. Zimmer
                                                      Matthew H. Haverstick
                                                      Lorena E. Ahumada
                                                      Eric J. Schreiner
                                                      Samantha G. Zimmer
                                                      Three Logan Square, 5th Floor
                                                      1717 Arch Street
                                                      Philadelphia, PA 19103
                                                      (215) 568-2000

                                                      Counsel for Plaintiff, Jillian Schrotberger


Dated: August 10, 2021




                                                 3
         Case 2:21-cv-00364-JMY Document 23 Filed 08/10/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I, Samantha G. Zimmer, hereby certify that on this 10th day of August 2021, a true and

correct copy of the foregoing Reply in Further Support of Plaintiff’s Motion for Alternative

Service Upon SN Assets Americas, LLC, has been filed electronically and is available for

viewing and downloading from the Court’s ECF system. I further certify that I caused a true and

correct copy of the same to be served upon the following in the manner indicated below:

 Via ECF                                            Via US Mail

 Gregory S. Hyman, Esq.                             SNP Schneider-Neureither & Partner SE
 Katharine W. Fogarty, Esq.                         Dossenheimer Landstraße 100, 69121
 Four Penn Center                                   Heidelberg, Germany
 1600 JFK Blvd., Suite 1030
 Philadelphia, PA 19103                             SN Assets Americas, LLC
                                                    222 W Las Colinas Blvd, Ste 1150E
 Counsel for Defendant, SNP Transformations,        Irving, TX 75039
 Inc.

 George M. Vinci, Jr., Esq.
 Neal R. Troum, Esq.
 Spector Gadon Rosen Vinci P.C.,
 1635 Market Street, Seventh Floor,
 Philadelphia, PA 19103

 Counsel for SN Assets Americas, LLC




                                             /s/ Samantha G. Zimmer
                                             Samantha G. Zimmer
